Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-6, 8-21, are pending in this application.
Claims 3-4, 7, are deleted.
Claims 9-10, 13-16, 20-21, are withdrawn.
Rejoinder
Applicant requests rejoinder of withdrawn claims if claim 1, is found allowable. The rejoinder is denied. Claim 1 is not found allowable. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-12, 17-19, are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yang, US 7,179,831 B2, alone or in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims compounds of formula I and composition thereof. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Yang disclosed the compounds below, which have the same utilities as instantly claimed

    PNG
    media_image1.png
    454
    694
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    458
    792
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    463
    800
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    186
    272
    media_image4.png
    Greyscale

 , 
    PNG
    media_image5.png
    548
    806
    media_image5.png
    Greyscale
 , 
    PNG
    media_image6.png
    461
    747
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    451
    744
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    466
    698
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    465
    744
    media_image9.png
    Greyscale
,
    PNG
    media_image10.png
    176
    286
    media_image10.png
    Greyscale

 , 
    PNG
    media_image11.png
    455
    694
    media_image11.png
    Greyscale
 , 
    PNG
    media_image12.png
    452
    814
    media_image12.png
    Greyscale
,  wherein B is optionally substituted heteroaryl, C and D are optionally substituted phenyls, R1, R3-R5 are H, R2 is H, halo, haloalkyl, or methyl, X is S, Y is O, Z is methylene, n and m are 0 and q is 0-2. The compounds are inhibitors of matrix metalproteinases.  See the entire document, particularly the claims and col. 1. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims alky instead of H at R1-R4.  In some claims, applicant claims bioisosteres equivalents of S, O or CH2 at positions X, Y, Z. In others, applicant claims equivalents of ring B or D.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) knowledge of those of ordinary skill of bioisosteres equivalents and H and alkyl as equivalents and 2) the nature of the problems to be solved: applicant wanted to avoid the prior art.
It is well-known in the art that bioisosteres equivalents and are expected to have similar biological activity, e.g. King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, bivalent. See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986). In the instant compounds CH2, N, S, O, are claimed as equivalents. 
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   In the instant compounds, H and alkyl are claimed as equivalents at R1-R4.
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The choice of any of the equivalents is an obvious modification available for the preference of an artisan.
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant have the same utilities.
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
Therefore, the instant invention is prima facie obvious from the teachings of the prior art alone or in view of King.  One of ordinary skill in the art would have known to claim equivalents of prior art’s compound at the time the invention was made. The motivation is from well-known knowledge of H and alkyl are equivalents or from isosteres replacement of equivalents. There is reasonable expectation of success because, such replacement is a routine practice in the art and the invention are in the same field of endeavor.
Response
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant contends Yang does not teach or suggest (TMS) compounds of formula I nor the replacement of furan ring at position B and that King fails to teach bioisosteres equivalents of formula I. The contention about King relates to anticipatory rejection. Had King taught as contended the rejection would have been anticipatory.
In response to this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In the instant, TMS is found in the knowledge generally available in the art of bioisosterism (King) and in Hydrogen and alkyl as art recognized equivalents.  Applicant claims H and alky instead of H at R1-R4 in all the claims.  In some claims, applicant claims N, S, O and CH2 instead of S, O and CH2 at positions X, Y, Z. In others, applicant claims pyridinyl, thiophenyl, imidazoyl, pyrazolyl, or oxazolyl as ring B, wherein O is replaced with S or N; or C is replaced with N . In another compounds applicant claims pyridinyl as ring D, wherein C is replaced with N. All are well-known isosteres equivalents and commonly practice in the art, see King.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to claim bioisosteres equivalents of the compounds by Yang given the teachings by King.  
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The modification of any of the specific molecules is an obvious modification available for the preference of an artisan.  The law does not require the Examiner to read applicant’s mind why a specific replacement is made, KSR.
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant have the same utility.
The decisions in Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980) and upheld in In re Merck, 231 USPQ 375 (Fed. Cir. 1986) is dispositive of the instant issue, both of which are cited in the rejection. In that case, the courts found amitriptyline, an isosteres of imipramine, is prima facie obvious from imipramine, wherein N is replaced with C. 
Both courts agreed that the art area pertinent to isosteres replacement is medicinal chemistry. Hence, one of ordinary skill in medicinal chemistry would have looked to the concept of isosterism as a routine tool in his or her research for a new drug.
The courts further held: ’Although isosterism does not permit a medicinal chemist to predict the potential properties of a new isosterically related compound with absolute certainty, it does provide a suggestion of areas of biological activity. In any event, absolute predictability is not required by the Patent Statues. Section 103 of the Statute merely requires that there be a "reasonable expectation, or some predictability"’. In re Kratz, 592 F.2d 1169 , 201 USPQ 71 ; and In re Kronig, 539 F.2d 1300 , 190 USPQ 425.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2, 5-6, 8, 11-12, 17-19, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-19, of U.S. Application No. 17/055,483. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8, 11-12, 17-19, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 17-19, of US 16/411,336; claims 1-19, of 16/411,483 and claims 1-19, of 17/097,314. Although the claims at issue are not identical, they are not patentably distinct from each other because, the compounds in 16/411,336 and 16/411,483 are claimed in the instant. The instant compounds are claimed in 17/097,314, the difference being the scope of the compounds. 
Response
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant asks the rejection be held in abeyance.
This is a RCE of applicant's earlier Application No. 17/055,459.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               			Primary Examiner, Art Unit 1625                                                                                                                                              June 14, 2022